[LETTERHEAD OF AMERICAN EXPRESS COMPANY] July 18, 2012 By EDGAR Correspondence Ms. Suzanne Hayes Assistant Director Division of Corporation Finance Securities and Exchange Commission Mail Stop 4561 treet, N.E. Washington, D.C. 20549 Re:American Express Company Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 24, 2012 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 Filed May 1, 2012 File No. 001-07657 Dear Ms. Hayes: We refer to the comment letter, dated June 26, 2012 (the “Comment Letter”), from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) to Kenneth I. Chenault, Chairman and Chief Executive Officer and Director of American Express Company (the “Company”), concerning the Company’s filings referenced above. We have set forth below the text of the Staff’s comment, followed by the Company’s response.The Company expects that it will revise its future filings, beginning with its Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, unless otherwise noted in the response. ***** Form 10-K for the Fiscal Year Ended December 31, 2011 Item 1. Business Card Issuing Business and Deposit Programs – Regulation, page 24 Comment #1:Please revise future filings to update the current status of the public, written supervisory agreement that AEBFSB entered into with the Office of Thrift Supervision in August 2010. Response to Comment #1: AEBFSB provides quarterly updates to the Office of the Comptroller of the Currency, its current primary federal banking regulator, setting forth the status of actions taken by AEBFSB to comply with the supervisory agreement.These updates are provided on a confidential basis as required by the bank regulator.The Company will update the status of the supervisory agreement in future filings in the event there are material developments that our bank regulator would allow the Company to disclose or when such status is resolved. Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 Item 1A. Risk Factors We have agreements with business partners in a variety of industries…, page 92 Comment #2:In future filings, beginning with your next Form 10-Q, please expand this risk factor to address the following: · Describe the contractual triggering events that could obligate you to make payments to your partners. · Quantify your exposure to the airline industry under the risk scenarios described. · Disclose the portion of your billed business and worldwide cardmember loans that the airline industry and Delta Air Lines account for. In addition, please tell us the basis for your determination that you are not required to file the agreements related to your relationship with Delta Air Lines as exhibits. Response to Comment #2: In response to the Staff’s comment, the Company plans to expand the risk factor in future filings to include the following additional disclosures: · A description of contractual triggering events that could obligate the Company to make payments to certain of our business partners; · The percentage of the Company’s worldwide billed business derived from the airline industry; and · The percentage of the Company’s worldwide cardmember loan balance represented by the Company’s largest airline co-brand lending portfolio. The specific airline risk scenarios described (i.e., an airline determining to withdraw from Membership Rewards or ceasing to offer an American Express co-brand card) are risks associated with our relationships with each airline.The potential financial exposure under the risk scenarios would depend on the airline and the particular circumstances under which it occurred, and therefore would have many possible outcomes.Accordingly, quantification of the various scenarios would be difficult and the Company believes not meaningful to investors. With respect to the more general risk scenarios, such as bankruptcies and liquidations, the Company notes that such events have not historically resulted in significant revenue declines or credit or business losses when a particular airline scales back, ceases operations or goes into bankruptcy, which the Company has addressed in its filings (see p. 98 of the Company’s 2011 Annual Report to Shareholders, filed as an exhibit to the Company’s Form 10-K for the year ended December 31, 2011).However, as an overall indicator of the Company’s exposure to the airlines, the Company has included in the revised risk factor the percentage the airline industry represents of the Company’s worldwide billed business.The Company has also included in the revised risk factor the percentage of total loans represented by the Company’s largest airline co-brand lending portfolio.The Company does not track the percentage of its total Cardmember loans represented by the airline industry overall. -2- Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 The Company does not believe that the agreements related to the Company’s relationship with Delta Air Lines are required to be filed as exhibits pursuant to Item 601(b)(10) of Regulation S-K.In accordance with Item 601(b)(10)(ii)(B) of Regulation S-K, an agreement that was entered into in the ordinary course of business is not required to be filed as an exhibit unless it is a “contract upon which the registrant’s business is substantially dependent, as in the case of continuing contracts to sell the major part of registrant's products or services or to purchase the major part of registrant's requirements of goods, services or raw materials or any franchise or license or other agreement to use a patent, formula, trade secret, process or trade name upon which registrant's business depends to a material extent.” The agreements with Delta Air Lines are of the type that ordinarily accompanies the Company’s businesses, such as co-brand credit card partnerships and other arrangements including Membership Rewards, merchant acceptance, travel and corporate payments, and therefore are deemed, pursuant to Item 601(b)(10)(ii) of Regulation S-K, to have been made in the ordinary course of business.Moreover, the Company does not currently consider the Company’s business to be “substantially dependent” on the agreements with Delta Air Lines. In this regard, the percentage of Cardmember loans represented by the Company’s Delta SkyMiles Credit Card portfolio, the Company’s co-brand relationship with Delta Air Lines, was less than 15% at December 31, 2011 (interest income earned on outstanding balances related to the Company’s total Cardmember loan portfolio accounted for only approximately 15% of the Company’s consolidated revenues for the year ended December 31, 2011), and the Delta SkyMiles Credit Card represented significantly less as a percentage of the Company’s worldwide billed business. The following sets forth the changes described above to expand the risk factor that the Company will include in its next filing of the quarterly Form 10-Q, which is based on the risk factor included in the Company’s Form 10-K for the year ended December 31, 2011.Expanded disclosures are included in bold italics, with the exception of the first paragraph which describes the risk factor. We have agreements with business partners in a variety of industries, including the airline industry, that represent a significant portion of our business. We are exposed to risks associated with these industries, including bankruptcies, liquidations, restructurings, consolidations and alliances of our partners, and the possible obligation to make payments to our partners. In the ordinary course of our business we enter into different types of contractual arrangements with business partners in a variety of industries. For example, we have partnered with Costco and Delta Air Lines to offer co-branded cards for consumers and small businesses, and through our Membership Rewards program we have partnered with businesses in many industries, including the airline industry, to offer benefits to Cardmember participants. Under some types of these contractual arrangements, we may be obligated to make or accelerate payments to certain business partners such as co-brand partners and merchantsupon the occurrence of certain triggering events such as: (i) our filing for bankruptcy, (ii) our economic condition deteriorating such that our senior unsecured debt rating is significantly below investment grade by S&P and Moody’s, (iii) our ceasing to have a public debt rating, or (iv) a shortfall in certain performance levels. If we are not able to effectively manage the triggering events, we could unexpectedly have to make payments to these partners, which could have a negative effect on our financial condition and results of operations. Similarly, we have credit risk to certain co-brand partners relating to our prepayments for loyalty program points that may not be fully redeemed. We are also exposed to risk from bankruptcies, liquidations, insolvencies, financial distress, restructurings, consolidations and other similar events that may occur in any industry representing a significant portion of our billed business, which could negatively impact particular card products and services (and billed business generally) and our financial condition and results of operations. For example, we could be materially impacted if we were obligated to or elected to reimburse Cardmembers for products and services purchased from merchants that have ceased operations or stopped accepting our Cards. -3- Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 The airline industry represents a significant portion of our billed business and in recent years has undergone bankruptcies, restructurings, consolidations and other similar events. The airline industry accounted for approximately 10 percent of our worldwide billed business for the year ended December 31, 2011. There continues to be significant consolidation in the airline industry, particularly in the United States (e.g., United Airlines/Continental Airlines and Southwest Airlines/AirTran), through mergers and/or grants of antitrust immunity to airline alliances and joint ventures, and this trend could continue. In particular, the United States Department of Transportation has granted antitrust immunity to members of the Skyteam, Star and Oneworld Alliances, enabling the covered airlines to closely coordinate their cross-regional operations and to launch highly integrated joint ventures in transatlantic and other markets, including jointly pricing and managing capacity on covered routes, sharing revenues and costs, and coordinating sales and corporate contracts, all outside the scope of the U.S.antitrust laws. The European Commission has similarly approved the Oneworld Alliance, and its review of the other alliances is continuing. Increasing consolidation and expanded antitrust immunity could create challenges for our relationships with the airlines including reducing our profitability on our airline business. Further consolidation may also result from airline bankruptcies, which could be an outcome of American Airline’s pending case under Chapter 11 of the Bankruptcy Code. Airlines are also some of the most important and valuable partners in our Membership Rewards program. If a participating airline merged with an airline that did not participate in Membership Rewards, the combined airline would have to determine whether or not to continue participation. Similarly, if one of our co-brand airline partners merged with an airline that had a competing co-brand card, the combined airline would have to determine which co-brand cards it would offer. Our largest airline co-brand loan portfolio, American Express’ Delta SkyMiles Credit Card, accounted for less than 15 percent of worldwide Cardmember loans at December 31, If an airline determined to withdraw from Membership Rewards or to cease offering an American Express co-brand Card, whether as the result of a merger or otherwise, such as the withdrawal of Continental Airlines in 2011 from our Airport Club Access program for Centurion and Platinum Cardmembers and our Membership Rewards points transfer program, our business could be adversely affected. For additional information relating to the general risks related to the airline industry, see “Risk Management — Exposure to Airline Industry” on page36 and Note 22 on page 98 of our 2011 Annual Report to Shareholders. -4- Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 Exhibit 13 - 2011 Financial Results Critical Accounting Estimates, page 16 Reserve for Membership Rewards Costs, page 16 Comment #3:We note your disclosure of the sensitivity of the reserve for membership reward costs due to various assumptions which we believe is helpful to investors. In light of the significant impact that changes in assumptions can have on the amount of your membership reward reserve, the fact that changes in assumption appear to occur with some frequency, including during the first quarter of 2011, which you quantify separately on page 39 of the March 31, 2012 Form 10-Q, please consider providing a separate rollforward of the membership reward reserve that breaks out changes due to newly earned rewards, changes in assumptions, and customer redemptions. Response to Comment #3: The Company has considered the Staff’s suggestion and concluded that providing a separate rollforward of the Membership Rewards reserve would result in disclosing commercially sensitive information that could be used by competitors in ways that would be detrimental to our business. As an alternative approach intended to accomplish the objective embodied in the Staff’s suggestion, the Company plans to expand its disclosures in future quarterly and annual filings to provide additional information, as applicable, about the effects on earnings that changes in assumptions have had during the relevant period(s). We believe these expanded disclosures will be helpful to investors in further understanding the sensitivity of Cardmember Rewards expense and the related Membership Rewards reserve balance to changes in key assumptions. Derivative Instruments, page 17 Comment #4:We note your disclosure that based on your assessment of the credit risk of the Company’s derivative counterparties, you do not have derivative positions that warrant credit valuation adjustments. We also note your disclosure on page 64 that credit valuation adjustments are necessary when the market parameters, such as a benchmark curve, used to value derivatives are not indicative of the credit quality of the Company or its counterparties. Your disclosure further states that you consider the counterparty credit risk by applying an observable forecasted default rate to the current exposure. Please respond to the following: · Please clarify whether you have recorded any credit valuation adjustments for your derivative counterparties during the three years ended December 31, 2011. · To the extent that you have not recorded credit valuation adjustments for any of your derivative counterparties during these periods, please tell us how you concluded that none of your counterparties required a credit valuation adjustment, particularly given the credit market conditions during the past few years. · Please tell us whether you have recorded any adjustments to your derivative liabilities to reflect your own credit risk. If not, please tell us how you concluded that no adjustments were required during any of the years presented. Response to Comment #4: As of December 31, 2011 the Company had 24 derivative counterparties, which is representative of the number of counterparties for all periods presented. All counterparties during the periods presented were investment grade with no history of default.Based on our assessment of the credit risk of our derivative counterparties and our own credit risk, during the three years ended December 31, 2011, we did not record any credit valuation adjustments (CVA). -5- Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 Each quarter, we monitor counterparty credit exposure at a transaction level and counterparty level, including assessing each counterparty's probability of default (PD) and loss given default (LGD), to determine whether CVAs are required.We assess derivative liabilities utilizing the same process followed for counterparty risk, but using our own credit rating for assessing PD and LGD.The monitoring process also considers market conditions and industry trends, as applicable.Although PD and LGD rates were elevated in the first quarter of 2009, since the adoption of SFAS No. 157 (ASC Topic 820) in 2008, the estimated CVAs for our derivative counterparties (on a gross basis, individually and in the aggregate) and our own credit risk in each quarterly period were less than $1 million. Accordingly, given the inconsequential amounts involved, we concluded that no CVAs were required for either counterparty credit exposure or our own credit risk. Selected Statistical Information, page 20 Calculation of Net Interest Yield on Cardmember Loans, page 21 Comment #5:We note your disclosure here, as well as on pages 41 and 43, of “adjusted net interest income” and “adjusted average loans.” These measures appear to be non-GAAP measures. Please revise future filings to appropriately label these as non-GAAP measures and to provide the information required by Item 10(e) of Regulation S-K. Further, please revise your disclosure to either provide a cross-reference to the definition of these terms (as provided on page 48), or to define these terms in a footnote to the tabular disclosures included here and on pages 41 and 43. Response to Comment #5: In future filings that disclose these measures, we will provide a reconciliation of adjusted net interest income and adjusted average loans to the most directly comparable GAAP measures. We will add an express reference to the fact that adjusted net interest income and adjusted average loans are non-GAAP measures. We will clarify why management believes the presentation of these measures provides useful information to investors.Accordingly, in future filings, we will provide the following disclosure in the Calculation of Net Interest Yield on Cardmember Loans for the Company’s consolidated results as well as for the results of applicable reportable operating segments.Expanded disclosures are included in bold italics. Calculation of Net Interest Yield on Cardmember Loans Three Months Ended March 31, (Millions, except percentages and where indicated) Net interest income $ $ Exclude: Interest expense not attributable to the Company’s cardmember loan portfolio Interest income not attributable to the Company’s cardmember loan portfolio ) ) Adjusted net interest income(a) $ $ Average loans (Billions) $ $ Exclude: Unamortized deferred card fees, net of directacquisition costs of cardmember loans, and other ) ) Adjusted average loans (Billions)(a) $ $ Net interest income divided by average loans % % Net interest yield on cardmember loans(a) % % (a) Net interest yield on cardmember loans, adjusted net interest income, and adjusted average loans are non-GAAP measures.Refer to “Glossary of Selected Terminology” for the definitions of these terms. The Company believes adjusted net interest income and adjusted average loans are useful to investors because they are components of net interest yield on cardmember loans, which provides a measure of profitability of the Company’s cardmember loan portfolio. -6- Ms. Suzanne Hayes Securities and Exchange Commission July 18, 2012 Consolidated Capital Resources and Liquidity, page 27 Capital Strategy, page 28 Comment #6:We note your disclosure of the estimated impact of the Basel III capital rules on yourTier I risk-based capital, Tier 1 common risk-based ratio, and Tier 1 leverage ratio. We also note your disclosure that these proposed capital ratios are non-GAAP measures. In light of the fact that these are non-GAAP measures, we believe the calculation of the ratios should be provided, along with a discussion of any estimates that were considered in the calculation given the rules have not yet been finalized. Response to Comment #6: We will provide a calculation of the Company’s Tier 1 risk-based capital ratio, Tier 1 common risk-based capital ratio, Tier 1 leverage ratio, and supplementary leverage ratio under the Basel III capital rules as currently proposed, along with a discussion of any estimates that were considered in the calculations. Accordingly, in future filings, we will provide the following disclosure.Please note that the disclosures as of June 30, 2012 are subject to change pending our review and interpretation of the U.S. Basel III notice of proposed rulemaking recently issued by bank regulators.Expanded disclosures are included in bold italics, which is based on the disclosure included in the
